Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to arguments/amendments filed 12/6/2021.
Claims 1, 3, 6, 7, 8, 11-13 were amended 10/26/2021.
Claims 1, 6, 7 and 11-13 were further amended 12/6/2021.
Claims 1-20 are pending.
Response to Amendments/Arguments
Applicant’s amendments overcome the 35 USC 101 rejection; it has been withdrawn.
Applicant’s amendments necessitated new grounds of rejection, therefore the arguments are moot. Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Claims 1, 7 and 12 recite, “...identifying, by the microprocessor from the text data corresponding to the first and second sets of tracked end user interactions with the information technology support system and based on a rank and/or feedback by end users in the text data corresponding to the first and second sets of tracked end user interactions with the information technology support system, a plurality of unresolved end user technical issues over a period of time...” The limitation is ambiguous, how does one identify a plurality of unresolved end user technical issues over a period of time using rank and/or feedback by end users in the text data? What exactly does “based on a rank and/or feedback by end users in the text data” mean?  For purposes of prior art, Examiner interprets this limitation as “...identifying, by the microprocessor from the text data corresponding to the first and second sets of tracked end user interactions with the information technology support system and based on a rank and/or feedback by end users corresponding to the first and second sets of tracked end user interactions with the information technology support system, a plurality of unresolved end user technical issues over a period of time...” The respective dependent claims do not remedy this flaw, therefore they are also rejected. Appropriate correction and/or clarity is requested.
Claims 1, 7 and 12 recite...“...comparing a first quantity of2Application No. 15/033,084 Attorney Docket No. 90199896 the determined count of the unresolved end user technical issues at a first time during the period of time with a second quantity of the determined count of the unresolved end user technical issues at a different second time during the period of time...” Examiner is unable to determine the metes and bounds of “...a different second time...”. It appears as though this may be a typographical error. For purposes of prior art, and in light of the specification ¶42 , Examiner interprets the limitation as “...comparing a first quantity of2Application No. 15/033,084 Attorney Docket No. 90199896 the determined count of the unresolved end user technical issues at a first time during the period of time with a second quantity of the determined count of the unresolved end user technical issues at a second time during the period of time...” 
The respective dependent claims do not remedy this flaw, therefore they are also rejected. Appropriate correction and/or clarity is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 7, 10-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al., US Patent Application Publication No US 2011/0206198 A1, in view of Shinichi, Japanese Patent Application JP 2001125901 A.
With respect to Claims 1, 7 and 12,
Freedman discloses,
receiving, over a network and from end user computing devices, end user interactions with an information technology support system separate from the end user computing devices, (Abstract: “..An apparatus and methods for capturing and analyzing customer interactions the apparatus comprising interaction information units, interaction meta-data information units associated with each of the interaction information units, a rule based analysis engine component for receiving the interaction information, an adaptive database, an interaction capture and storage component for capturing interaction information, a multi segment interaction capture device, an initial set up and calibration device and a pre processing and content extraction device...”; Fig 1, 2A, ¶15: “...The adaptive database can be a knowledge base component, a telephony integration component which may be accessed via a network. The interaction is a communication unit through which content is passed or exchanged. The interaction can be a telephone conversation, audio, video, voice over IP, data packets, screen events, e-mails, chat messages, text, surveys' results, quality management forms results, collaborative browsing results or sessions, e-mail messages or any coded data... The interaction and the associated meta-data may originate internal or external to the content analysis system and internal or external to the organization and is the primary input to the system...”;¶40: “...Referring now to FIG. 1 where a high level diagram of a content analysis system is shown. The system 1 describes a process flow, starting from interactions and ending in applications making use of the processed and nteractions information 20, an interaction meta-data information 14, an interaction capture and storage component (ICS) 10, a rule based analysis engine component 16, a knowledge base component 18, and CTI component 22. A sub component of the knowledge base component 18 could be a customer relationship management application or any dynamic or adaptive database internal or external to the organization. The database may be located remotely to the organization and accessed via local or wide area networks. The interactions 20 are a business-to-consumer or a business-to-business interaction unit and include diverse types of communication through which content is passed or exchanged...”) Applicant’s disclosure teaches ¶7: “...the information system can be an end user help database that the end user can utilize to solve technical issue. Examiner interprets the content analysis system including at least the CTI component, applications and knowledge base component of Freedman as teaching applicant’s information technology support system.
the information technology support system comprising a microprocessor (Fig 1, 2, ¶40-¶47; ¶15: “..an apparatus for capturing and analyzing customer interactions the apparatus comprising interaction information units, interaction meta-data information associated with each of the interaction information units, a rule based analysis engine component for receiving the interaction information, and an adaptive database...  The rule based analysis engine component receives interaction meta-data ..”;¶16: “...an apparatus for capturing and analyzing customer interactions the apparatus comprising a multi segment interaction capture device, an initial set up and calibration device and a pre processing and content extraction device... The apparatus is also comprised of an interpretation device for imposing rules on the rules based analysis engine...”;¶19: “....a system for detecting and processing idea-related data...”; Fig 1, ¶40: “...content analysis system...”; Fig 2A, ¶41: “... high-level diagram of an apparatus employing the content analysis system ... The apparatus 100 is generally comprised of a multi segment interaction capture device 324, an initial set up and calibration device 326, a pre processing and content extraction device 328 and a rule based analysis engine 300... The rule based analysis engine 300 is a software device operative to perform rule checks on various content data items. ...The location of each of the components of the present apparatus may reside in a single location or over a distributed network of computers. Information may be passed from one device to another or from a database to a device over computer busses, local area networks, and wide area networks, the Internet and over other networks, including a cellular network...”;¶42: “...The apparatus comprises several components, which enable the capturing and analysis of the interactions..”) Freedman discloses a content analysis system and apparatus comprising but not limited to various interaction units, adaptive microprocessor (Fig 1, 2, ¶15, ¶16, ¶41, ¶44).
non-transitory machine-readable medium storing instructions executable by a processing resource to cause a computing device to(Fig 1, 2, Abstract: “... apparatus comprising interaction information units, interaction meta-data information units associated with each of the interaction information units, a rule based analysis engine component for receiving the interaction information, an adaptive database, an interaction capture and storage component for capturing interaction information, a multi segment interaction capture device, an initial set up and calibration device and a pre processing and content extraction device. ..”¶40; ¶41: “...high-level diagram of an apparatus employing the content analysis system is shown. The apparatus 100 is generally comprised of a multi segment interaction capture device 324, an initial set up and calibration device 326, a pre processing and content extraction device 328 and a rule based analysis engine 300...”)
a system comprising a processing resource in communication with a non-transitory machine readable medium having instructions executed by the processing resource to(Fig 1, 2, Abstract: “... apparatus comprising interaction information units, interaction meta-data information units associated with each of the interaction information units, a rule based analysis engine component for receiving the interaction information, an adaptive database, an interaction capture and storage component for capturing interaction information, a multi segment interaction capture device, an initial set up and calibration device and a pre processing and content extraction device. ..”¶40; ¶41: “...high-level diagram of an apparatus employing the content analysis system is shown. The apparatus 100 is generally comprised of a multi segment interaction capture device 324, an initial set up and calibration device 326, a pre processing and content extraction device 328 and a rule based analysis engine 300...”)
tracking, by the microprocessor, the end user interactions with the information technology support system (Fig 1, 2A, ¶40: “...The system includes at least interactions information 20, an interaction meta-data information 14, an interaction capture and storage component (ICS) 10, a rule based analysis engine component 16, a knowledge base component 18, and CTI component 22. A sub component of the knowledge base component 18 could be a customer relationship management application or any dynamic or adaptive database internal or external to the organization. The database may be located remotely to the organization and accessed via local or wide area networks. The interactions 20 are a business-to-consumer or a business-to-business interaction unit and include diverse types of communication through which content is passed or exchanged...Customer Relationship Management (CRM) information, such as a customer's profile, the customer's history and interaction summary notes introduced by a customer service representative is represented by the CRM application 18... Interactions 20 and their associated meta-data 14 originate external to the content analysis system and are the primary input to the system. Interactions 20 are captured by the ICS component 10...”;¶41: “...The multi segment interaction capture device 324 is operative to receive numerous interactions from various sources ...”; ¶46: “...FIG. 3 ...Interactions performed via the products are captured and stored on a software-based or hardware-based and/or firmware ICS component 10. Each interaction type, whether digital or analog, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70 is performed through a suitable application and through a distinct type of media associated with its respective meta-data 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46. .. previously stored, absorbed content analysis results are being used as input information to an ongoing content analysis process... various types of interactions may be re-assessed in light of previous interactions and interactions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success...” ;¶64: “...Various models can be created to keep track of the adaptive databases based on previous analysis so as to continuously update the databases and the rules of the system...”)
the end user interactions with the information technology support system comprising a first set of tracked end user interactions with the information technology support system comprising text data and a second set of tracked end user interactions with the information technology support system comprising video and/or audio data; (¶12: “.When customers are handled, the type of call is classified and categorized in the data system, such as CRM and the like. Such call is categorized into one of a set of predefined criteria and a transactional piece of data is created. ... the call classification from a list of predefined categories...In some cases the agent might add to the transactional data some free-form text that might or might not indicate the specific clause that the customer asked about... classification from a list of predefined categories...”; ¶15: “...The interaction is a communication unit through which content is passed or exchanged. The interaction can be a telephone conversation, audio, video, voice over IP, data packets, screen events, e-mails, chat messages, text, surveys' results, quality management forms results, collaborative browsing results or sessions, e-mail messages or any coded data. The meta-data information is information related to the interaction information and passed over a media; each interaction has associated meta-data. The interaction and the associated meta-data may originate internal or external to the content analysis system and internal or external to the organization and is the primary input to the system. ...The apparatus can further comprise an intermediate storage area having an intermediate format wherein the results of the analysis made by the rule based analysis engine are stored on and used by or exported to the application...”; Fig 2A, ¶41: “..apparatus 100 is generally comprised of a multi segment interaction capture device 324, an initial set up and operative to receive numerous interactions from various sources such as voice 332, video 334, e-mail services 336, chat messages 338 ...Interactions captured by the multi segment interaction capture device 324 are stored to the interaction raw data database 346. Each data item in the interaction raw database 346 is associated with an interaction meta-data stored in the interaction meta-data database 348...”)
converting, by the microprocessor, the second set of tracked end user interactions with the information technology support system from the video and/or audio data to text data (¶42: “...The pre processing and content extraction device 246 extracts the interactions stored in the interaction raw data and meta data 272, 274 and identifies data later to be analyzed by processing transaction information 248, CRM information 250, video information 252 through the use of subject/object extraction, text information 254, noise information 256 including the reduction of noise from the surrounding area or created in the process of propagation of the media, speaker separation 262, event pattern 260, CTI information 258 and audio 264 which can include word and phrase spotting, emotion detection and activity detection and other measurable parameters in the voice. Once processed the information is either discarded or converted into a content data item 230...”;¶44: “...an audio classification module 264 of the pre-processing and content extraction sub-device 246 extracts words and sentences 240 that the agent uses, then the agent's recurrent behavioral patterns are detected....which provide a tool for word extraction from text. ...”; ¶67: “..CRM text notes that are free text comments attributed to a specific interaction written by a customer handling service representative in the CRM system 120...”)
identifying, by the microprocessor from the text data corresponding to the first and second sets of tracked end user interactions with the information technology support system and based on a rank and/or feedback by end users in the text data corresponding to the first and second sets of tracked end user interactions with the information technology support system, a plurality of unresolved end user technical issues over a period of time;  (¶12: “...  a list of predefined categories...In some cases the agent might add to the transactional data some free-form text that might or might not indicate the specific clause that the customer asked about... classification from a list of predefined categories...”; ¶15: “...The interaction is a communication unit through which content is passed or exchanged. The interaction can be a telephone conversation, audio, video, voice over IP, data packets, screen events, e-mails, chat messages, text, surveys' results, quality management forms results, collaborative browsing results or sessions, e-mail messages or any coded data...The interaction and the associated meta-data may originate internal or external to the content analysis system and internal or external to the organization and is the primary input to the system. ...”: ¶19: “..an interaction monitoring module for monitoring content of interactions; subject-related managing module for detecting and processing subject-related data... comprising content analyzing tools for analyzing the interactions content...”;Fig 2A, ¶41; ¶42: “..The pre processing and content extraction device 246 extracts the interactions stored in the interaction raw data and meta data 272, 274 and identifies data later to be analyzed by processing transaction information 248, CRM information 250, video information 252 through the use of subject/object extraction, text information 254.. event pattern 260, CTI information 258 and audio 264 which can include word and phrase spotting, emotion detection and activity detection and other measurable parameters in the voice. Once processed the information is either discarded or converted into a content data item 230...” ¶43: “..The rule based analysis engine 218 applies rule based analysis to content data items provided thereto. ....events association enables the present system to analyze two or more data items relating to the same interaction at the same time or two or more interactions based upon different content data items....categories and classifications may also determine the make up of rules or the behavior of rules, which are dependent on the vertices and hedges defined..”;¶46: “...FIG. 3... Interactions performed via the products are captured and stored on a software-based or hardware-based and/or firmware ICS component 10. Each interaction type, whether digital or analog, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70 is performed through a suitable application and through a distinct type of media associated with its respective meta-data 24, 26, 28, previously stored, absorbed content analysis results are being used as input information to an ongoing content analysis process... various types of interactions may be re-assessed in light of previous interactions and interactions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success...” ;¶67: “...the content classification module 110 utilizes a data analysis procedure for classifying disparate date elements into coherent classes referred to as categories. The performing of the procedure in association with a set of user-defined categories with the categorization logic matches each interaction against the existing categories in order to find the most suitable category for the interaction... categorization logic matches each interaction against the existing categories in order to find the most suitable category for the interaction...”; ¶71:”.... The number of interactions matched to pre-defined categories and the new categories identified expose a large number of propensities....  showing the terms customers use to refer to a new campaign or a product advertised by the business or seeing patterns of certain customer behavior, such as the stages leading up to a customer discontinuing a relationship with the business...”; ¶73:“...data analyzed and related to a specific category, such as a certain product, to produce information regarding the relation to the product in the content of interactions. For example, the distribution of emotional interactions and  Content analysis reports include statistics, direct comparison results, follow-ups and the like. All the reports are addressing appearances of certain content commonly used in regard to other interaction/transactional information...”; Fig 7, ¶84: “....Customer Surveys Content Analysis: The surveys that reside in the organization database are analyzed using text extraction methods. Based on the results derived from the analysis specific actions are initiated...”; ¶86: “...Data Visualization presents the information and knowledge created in the entire analysis process in a visual form, which is adjustable and controllable by the user...the user could browse the information to examine areas of interest,...change the dimensions displayed (category popularity versus cohesion versus growth trend) and the like. Populations of interactions can be zoomed in on allowing the pinpointing of individual interactions by placement, and the color of similar visual attributes. Further zooming in could display segments of the interaction with diverse attributes of interest. The visualization tool can draw the analyst attention based on a set of pre-defined rules regarding specific subject matter...”; ¶88: “...Customer arious data mining and analytical modeling techniques can be applied, enabling a deep research of the information, finding correlations, hidden patterns, trend and the like...)Further, Examiner interprets this limitation as, “...identifying, by the microprocessor from the text data corresponding to the first and second sets of tracked end user interactions with the information technology support system and based on a rank and/or feedback by end users corresponding to the first and second sets of tracked end user interactions with the information technology support system, a plurality of unresolved end user technical issues over a period of time...”. 
Freedman teaches a method for capturing, storing  and analyzing content derived from various customer interactions utilizing an integrative analysis process via a content analysis system. Freedman further teaches analyzing customer surveys for feedback. Freedman additionally discloses a rules based analysis engine for the analysis of interaction data based upon different content data items, as well as applying analytical modeling techniques to customer interaction information to identify correlations, hidden patterns, trends and the like via data visualization. A person of ordinary skill in the art would have been motivated to combine the known rules based content analysis features as taught by Freedman to achieve the claimed invention (“...identifying... a plurality of unresolved end user technical issues over a period of time...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 
wherein the unresolved end user technical issues affect the end user computing devices;(¶71: “... showing the terms customers use to refer to a new campaign or a product advertised by the business or seeing patterns of certain customer behavior, such as the stages leading up to a customer discontinuing a relationship with the business...”; ¶73: “...data analyzed and related to a specific category, such as a certain product, to produce information regarding the relation to the product in the content of interactions. For example, the distribution of emotional interactions and correlation with release of new products/versions could suggest that specific products are being marketed before being ready...”;, ¶78: “... the speech stream monitored may be associated with collaborative web sessions performed by the client and if the client errs on how to use the web application offered by the organization and the agent fails to notify or correct the client the content analysis system may alert the agent and/or a supervisor or a manager...”; ¶84)
Freedman discloses all of the above limitations, Freedman does not distinctly describe the following limitations, but Shinichi however as shown discloses,
determining, by the microprocessor, from the identified plurality of unresolved end user technical issues, and at multiple points in time during the period of time, a count of the unresolved end user technical issues based on the end user interactions through the end user computing devices with the information technology support system (Abstract: “..The data stored in the storage part 22 are compared with the contents of the list of keywords to check whether there are questions having the same contents or not, and when there are questions having the same contents, these questions are grouped and the number of questions in the group is counted.…”;¶2: “...responses are accumulated...an unresolved data storage unit for storing the unresolved data...”; ¶7, ¶9, ¶10; ¶12, ¶14, ¶15: “...the user can know the frequently occurring specific question without corresponding answer in the database section...”;¶21-¶25,¶34, ¶36, claim 1: “...a database unit for accumulating question data and answer data corresponding to the question data; an unsolved data storage unit for accumulating question data for which the answer data is not accumulated in the data base unit...”;claim 2)
identifying, by the microprocessor, a number of information gaps relating to the unresolved end user technical issues in the end user interactions with the information technology support system based on a determination that the determined count of the unresolved end user technical issues of a first end user technical issue has increased over the period of time relative to the determined count of the unresolved end user technical issues of a second end user technical issue over the period of time (Abstract: “..The check whether there are questions having the same contents or not, and when there are questions having the same contents, these questions are grouped and the number of questions in the group is counted.…”;¶2: “...responses are accumulated...an unresolved data storage unit for storing the unresolved data...”; ¶7, ¶9, ¶10; ¶12, ¶14, ¶15: “...the user can know the frequently occurring specific question without corresponding answer in the database section...”) Examiner interprets this limitation as, “...identifying, by the microprocessor from the text data corresponding to the first and second sets of tracked end user interactions with the information technology support system and based on a rank and/or feedback by end users corresponding to the first and second sets of tracked end user interactions with the information technology support system, a plurality of unresolved end user technical issues over a period of time...”. 
determining, by the microprocessor and from the determined count of the unresolved end user technical issues, whether a trend of the determined count of the unresolved end user technical issues is increasing over a period of time (Abstract: “…When there is an answer, the answer is outputted…when there is no answer, the question data are transferred to a question evaluation part 5. The evaluation part 5 retrieves the contents of a question to unsolved data transferred from the retrieval part 3…stores the list-added data in an unsolved data storage part 22. The data stored…are compared with the contents of the list of keywords…when there are questions having the same contents, these questions are grouped and the number of questions in the group is counted…”; ¶9: “…Fig 1, …question evaluation unit 5 that analyzes the question content…and a waring unit 6 that issues a warning when the unresolved data of the same content exceeds a certain amount…”; ¶15: “... the warning display allows the user to know a specific question that is frequently occurring without a corresponding answer in the database section 21...”) Examiner interprets unresolved data of the same content exceeding a certain amount, and a specific question that is frequently occurring without a corresponding answer in the database of Shinichi as teaching applicant’s trend.
by comparing a first quantity of2Application No. 15/033,084 Attorney Docket No. 90199896 the determined count of the unresolved end user technical issues at a first time during the period of time with a second quantity of the determined count of the unresolved end user technical issues at a different second time during the period of time (Fig 1, 3; ¶9: “…Fig 1, the automatic question-and-answer system…input device 1 for inputting a question…question evaluation unit 5 that analyzes the question content…and a waring unit 6 that issues a warning when the unresolved data of the same content exceeds a certain amount…”; ;¶14: “…, a plurality of keywords included therein are listed, and by comparing the data already stored in the unresolved data storage unit 22 with the contents of the list of keywords, it is possible to check whether the questions have the same content and ask the same content. Are grouped, the number is counted, and when the counted number becomes larger than a preset value, a a warning unit that issues a warning when the count number of the input number of question data having the same content grouped in the unsolved data storage unit becomes larger than a predetermined value…”) Examiner interprets comparing/checking data already stored in the unresolved data storage unit with inputted question data of Shinichi as teaching applicant’s limitation, “...comparing a first quantity of2Application No. 15/033,084 Attorney Docket No. 90199896 the determined count of the unresolved end user technical issues at a first time during the period of time with a second quantity of the determined count of the unresolved end user technical issues at a different second time during the period of time...”)
Freedman teaches a method for capturing, storing  and analyzing content derived from customer interactions (including audio, video data) utilizing an integrative analysis process via a content analysis system. Freedman further  question-and-answer system including but not limited to an input device for inputting a question, a question evaluation unit that analyzes the question content. Shinichi also teaches a search unit for searching a database unit for input question/answer data, and storing/accumulating unresolved data in a data storage unit when there is no corresponding answer in the database. Shinichi further teaches that the system has an automatic analysis function, classifies question contents of unresolved data and issues a warning when classified questions having the same content exceed a certain amount in classified unresolved data (¶1-6). While Shinichi does not distinctly recite a microprocessor for the determining and identifying steps, Freedman discloses a content analysis system and apparatus comprising but not limited to various interaction units, adaptive database, and storage components, modules, preprocessing device, rules based engine for capturing, for receiving, tracking, storing, analyzing and processing information (Figs 1, 2, ¶15, ¶16, ¶40-¶47).  Hence, Examiner interprets at least the interaction units, rule based analysis engine component, pre-processing device and modules of Freedman as applicant’s microprocessor (Fig 1, 2, ¶15, ¶16, ¶41, ¶44).
determined count of the unresolved end user technical issues of a second end user technical issue over the period of time...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such analysis features into similar systems, hence resulting in an improved system for the automatic analysis, counting and classifying of unresolved question data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer content analysis system of Freeman with the automatic question answering system as taught by Shinichi since it allows for analyzing, classifying, grouping questions in the unresolved question database and issuing a warning when a question having the same content grouped in the unsolved data storage unit becomes larger than a predetermined value or frequently occurs (¶14, ¶15, claim 2).

With respect to Claims 3 and 19,
Freedman and Shinichi disclose all of the above limitations, Freedman further discloses,
wherein determining the count of unresolved end user technical issues includes identifying end user technical issues that have received negative user feedback from user of the information technology support system.  (¶46: “...Customer survey 68, such as a Post Call Survey, is generated either in real-time where the customer is requested to answer post call predefined questions or link to a unified resource locator containing such questions, or off-line via the transmission of e-mail messages and the like, subsequent to the termination of the call session between the participants where the customer is being asked to fill out a survey including questions related to the contents and course of the interaction...  the interaction content is captured and further used by the interaction and storage unit 10 in order to provide the option of handling directly the original content. Optionally previously stored, absorbed content analysis results are being used as input information to an ongoing content analysis process...”;.¶59: “..The exemplary rule could include: a) the user of the system may wish to define an "angry" conversation by defining "angry" such that the conversation should contain certain words, a relatively high percent of talk over (when two or more persons talk at the same time on the same line) and/or negative excitement detection, b). the user of the system detects an unprofessional behavior of an agent by the detection of negative excitement on the agent side followed by a negative excitement on the customer side. The detection of the negative excitement patterns suggests that the agent was angry during the call and as a result the customer became aggravated. The indication data can further be cross linked to CRM information indicating unhappiness of the customer concerning the service...”;¶62;¶71: “..showing the terms customers use to refer to a new campaign or a product advertised by the business or seeing patterns of certain customer behavior, such as the stages leading up to a customer discontinuing a relationship with the business...”;¶78: “...upon detecting specific pre-defined verbal expressions within the customer's speech stream, such as "I have a suggestion", "I have a complaint", or the like, the agent is alerted by the reception of a real-time notification..  if the client errs on how to use the web application offered by the organization and the agent fails to notify or correct the client the content analysis system may alert the agent and/or a supervisor or a manager...”;¶82: “..The content analysis based report enables the user to analyze all the calls related to his products and the particular cancellation issue revealed in the same calls. After the activation of the report the system searches for specific calls in which the particular issue (cancellation) and particular products appear... an issue group containing the words abandon, cancellation, suspended, terminated or the like, is created. Note should be taken that although the report is not wholly ..”;.¶84: “...Customer Surveys Content Analysis: The surveys that reside in the organization database are analyzed using text extraction methods. Based on the results derived from the analysis specific actions are initiated. For example, a Call Center manager detects that a certain campaign group is not achieving the predicted profit. Consequently the manager utilizes the IVR post-call surveys to obtain customer reactions. Analyzing the content of the customer's surveys producing reports could provide the reasons for the lack of profits, such as product is unsatisfactory, lack of experience of the handling agents and the like...”)

With respect to Claims 6 and 11,
Freedman and Shinichi disclose all of the above limitations, Shinichi further discloses,
wherein the number of information gaps includes a lack of information within the information technology support system defining how an5Application No. 15/033,084Attorney Docket No. 90199896 end user can fix the determined count of technical issues (¶2: “…responses are accumulated…an unresolved data storage unit for storing the unresolved data…”;¶14: “…when there is no question of the same contents in the database section 21, the question evaluation section 5 searches the question contents of unresolved data delivered from the search section 3…comparing the data already in the unresolved data storage unit 22 with the list of the keyword, it is checked whether or not it is a question of the same contents and question of the same contents…”;¶15: “…the user can know the frequently occurring specific question without corresponding answer in the database section…”; claim 1: “…A database unit for accumulating question data and answer data corresponding to the question data; an unsolved data storage unit for accumulating question data for which the answer data is not accumulated in the database unit…”) Examiner interprets the question evaluation section comparing data in the unsolved database unit for question contents of unresolved data and accumulating question data for which the answer is not accumulated of Shinichi as teaching applicant’s lack of information.
wherein the instructions executable by a processing resource cause the computing device to: generate a number of categories of the unresolved end user technical issues (¶7: “...An unsolved data storage section that stores question data that does not have answer data stored therein... A question evaluation unit is characterized by including a question evaluation unit that groups question data having the same content in the unsolved data storage unit and counts the number of times this question data is input....”;¶9: “...a question evaluation unit 5 that analyzes the contents of a question, an unsolved data storage unit 22 that accumulates unsolved data...”;¶10: “...The unresolved data storage unit 22 stores questions whose answers are not stored in the database unit 21... when there are questions with the same contents in the unsolved data storage unit 22, they are grouped and the number of times of inputting this question from the input device 1 is counted...”; ¶12: “...If there are questions of the same content, they are grouped and the number is counted (step S208)...”;¶14: “...the number is counted, and when the counted number becomes larger than a preset value, a warning display is output to the output device 4 as a specific question frequently occurs. The contents can be automatically analyzed, classified, and stored in the unresolved data storage unit 122...”)
Shinichi relates to an automatic question-and-answer system including but not limited to an input device for inputting a question, a question evaluation unit for analyzing, classifying and counting inputted question data having the same content grouped in the unsolved data storage unit. While Shinichi does not distinctly recite “...instructions executable by a processing resource cause the computing device to:...”, Freedman discloses a content analysis system and apparatus comprising but not limited to various interaction units, adaptive database, and storage components, modules, preprocessing device, rules based engine for capturing, for receiving, tracking, storing, analyzing and processing information (Figs 1, 2, ¶15, ¶16, ¶40-¶47). Freedman additionally discloses a rules based analysis engine for the analysis of interaction data and content data items based upon different content data items, as well as applying analytical modeling techniques to customer interaction information and categorization to identify correlations, hidden patterns, trends and the like via reports and a data visualization tool (¶43, ¶60). Freedman and Shinichi are directed to the same field of endeavor since they are related to providing generate a number of categories of the unresolved end user technical issues) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such analysis features into similar systems, hence resulting in an improved system for the automatic analysis, counting and classifying of unresolved question data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer content analysis system of Freeman with the automatic question answering system as taught by Shinichi since it allows for classifying the contents of questions in unresolved data whereby unsolved question data having the same contents are grouped and counted (Abstract, ¶4-¶7, ¶9, ¶10, ¶12, ¶14, ¶15).
determine a quantity of information gaps within each category (¶7: “...if the same question data exists in the unresolved data storage section, It is characterized by having a grouped questions evaluation unit for counting the number of inputs of this question data...”;¶9: “...a question evaluation unit 5 that analyzes the contents of a question, an unsolved data storage unit 22 that accumulates unsolved data...”;¶10: “...the number of times of inputting this question from the input device 1 is counted...”; ¶12: “...If there are questions of the same content, they are grouped and the number is counted (step S208)...”;¶14: “...the number is counted, and when the counted number becomes larger than a preset value, a warning display is output to the output device 4 as a specific question frequently occurs. The contents can be automatically analyzed, classified, and stored in the unresolved data storage unit 122...”)
Shinichi relates to an automatic question-and-answer system including but not limited to an input device for inputting a question, a question evaluation unit for analyzing and counting inputted question data having the same content grouped in the unsolved data storage unit. Freedman and Shinichi are directed to the same field of endeavor since they are related to providing customer support in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer content analysis system of Freedman with the automatic analysis function for unresolved data as taught by Shinichi since it allows for counting and grouping frequently occurring questions without answers (¶12, ¶14, ¶15, claim 1).
Freedman further discloses,
compare a first number information gaps within a first category against a second number of information gaps within a second category to determine which of the first or second categories has a higher number of information gaps; (¶46: “...FIG. 3... Interactions performed via the products are captured content classification module 110 utilizes a data analysis procedure for classifying disparate date elements into coherent classes referred to as categories. The performing of the procedure in association with a set of user-defined categories with the categorization logic matches each interaction against the existing categories in order to find the most suitable category for the interaction...”; ¶81: “...reports are generated using a specifically designed and developed web based software product referred to as the Reporter. The scalabilities, multi-site and multi-database characteristics of the product substantially contribute to the straightforward manner and ease of adding content analysis based reports. Content analysis reports include statistics, direct comparison results, follow-ups and the like. All the reports are addressing appearances of certain content commonly used in regard to other interaction/transactional information...”; ¶86: “...Data Visualization presents the information and knowledge created in the entire analysis process in a visual form, which is adjustable and controllable by the user. Visualization provides an intuitive and flexible display of various dimensions of the information. Beginning at a high-level view, the user could browse the information to examine areas of interest, to enlarge and sharpen the display resolution of one segment of a more general field of view, change the dimensions displayed (category popularity versus cohesion versus growth trend) and the like. Populations of interactions can be zoomed in on allowing the pinpointing of individual interactions by placement, and the color of similar visual attributes. Further zooming in could display segments of the interaction with diverse attributes of interest. The visualization tool can draw the analyst attention based on a set of pre-defined rules regarding specific subject matter...”)
generate, from the number of information gaps within each category, a topic map, wherein an area of the topic map assigned to each category relates directly to a number of information gaps within the category; (¶19: “..an interaction monitoring module for monitoring content of interactions; an subject-related managing module for detecting and processing subject-related data... comprising content analyzing tools for analyzing the interactions content...”;¶67: “...the procedure could cluster interactions into new categories where they do not fit well in any of the existing ones. The procedure could further provide descriptive information derived from the members of a category. A suitable database containing the categories and the appropriate associations can be created and used by the rule engine 112...”;¶70: “...conversation topics...”; ¶71:”... propagated data that is data analyzed in bulk to create knowledge relating to the entire customer base, or extensive sub-groups of the same. The number of interactions matched to pre-defined categories and the new categories identified expose a large number of propensities...”; ¶86: “...Data visualization... Populations of interactions can be zoomed in on allowing the pinpointing of individual interactions by placement, and the color of similar visual attributes. Further zooming in could display segments of the interaction with diverse attributes of interest. The visualization tool can draw the analyst attention based on a set of pre-defined rules regarding specific subject matter...”;¶88: “...Customer interaction analytics: Using the entire customer interaction database created as describe above, various data mining and analytical modeling techniques can be applied, enabling a deep research of the information, finding correlations, hidden patterns, trend and the like...”)
provide a display comprising the topic map, a number of tabs, each tab comprising a particular category of end user interactions (Fig 7, ¶82: “...Reporter device 410. The core of the Reporter device is the business layer 416. The business layer 416 is built from multiple data entities. Each data entity includes the business logic for a set of report templates. Sets of such entities are the Content Analysis data entities 420, the Learning Data entities 422 and the QA Data entities 424. Using the report administrator a Multi-Site Content Analysis reports 426 that are based on the data entity capabilities, Multi Site Learning reports 428, Multi Site QA reports 430 and other reports 432 predetermined or later prepared by the user of the system...The data entity is responsible for preparing the requested search of information generating automatic SQL statements ... data entity is also responsible for passing lists of parameters...”; ¶86: “...Visualization provides an intuitive and flexible display of various dimensions of the information. Beginning at a high-level view, the user could browse the information to examine areas of interest, to enlarge and sharpen the display resolution of one segment of a more general field of view, change the dimensions displayed (category popularity versus cohesion versus growth trend) and the like. Populations of interactions can be zoomed in on allowing the pinpointing of individual interactions by placement, and the color of similar visual attributes. Further zooming in could display segments of the interaction with diverse attributes of interest. The visualization tool can draw the analyst attention based on a set of pre-defined rules regarding specific subject matter...”)
a results section displaying a number of results relating to the end user interactions based on trends of quantities of end user interactions. (¶15: “..The rule based analysis engine component may be conditionally activated based on a predetermined rule or event. The apparatus can further comprise an intermediate storage area having an intermediate format wherein the results of the analysis made by the rule based analysis engine are stored on and used by or exported to the applications...”;¶41: “..results of the analysis performed by the rule engine are made available to various applications 362 for the purpose of alerting the management or supervisors as to the results of the analysis...”;¶81: “...Content analysis reports include statistics, direct comparison results, follow-ups and the like....”;¶82: “...FIG. 7, is a schematic block diagram of the content analysis components of the exemplary Reporter device 410... The core of the Reporter device is the business layer 416. The business layer 416 is built from multiple data entities. Each data entity includes the business logic for a set of report templates...The report result information is passed back to the business layer 416 then to the web server and the web application 412 and is viewed on the ActiveX Crystal Report client 414 (the user's workstation). The Reporter Web Application 412 is the Web GUI layer residing on the web server...”; ¶86: “... Data Visualization presents the information and knowledge created in the entire analysis process in a visual form, which is adjustable and controllable by the user. Visualization provides an intuitive and flexible display of various dimensions of the information... category popularity versus cohesion versus growth trend...”)

With respect to Claims 10 and 17,
Freedman and Shinichi disclose all of the above limitations, Freedman further discloses,
wherein the end user interactions include service request tickets related to the information technology support system (¶71: “..showing the terms  agent fails to notify or correct the client the content analysis system may alert the agent and/or a supervisor or a manager...”;¶82: “..The content analysis based report enables the user to analyze all the calls related to his products and the particular cancellation issue revealed in the same calls. After the activation of the report the system searches for specific calls in which the particular issue (cancellation) and particular products appear... an issue group containing the words abandon, cancellation, suspended, terminated or the like, is created. Note should be taken that although the report is not wholly accurate it still affects a considerable saving of time when searching and provides a substantially improved comparison between products...”;.¶84: “...Customer Surveys Content Analysis: The surveys that reside in the organization database are analyzed using text extraction methods. Based on the results derived from the analysis specific actions are initiated. For example, a Call Center manager detects that a certain campaign group is not achieving the predicted profit. Consequently the manager utilizes the IVR post-call lack of experience of the handling agents and the like...”)

With respect to Claim 13,
Freedman and Shinichi disclose all of the above limitations, Freedman further discloses,
including a display engine to display a visual representation of the number of information gaps within the information technology support system (¶86: “...Data Visualization presents the information and knowledge created in the entire analysis process in a visual form, which is adjustable and controllable by the user. Visualization provides an intuitive and flexible display of various dimensions of the information. Beginning at a high-level view, the user could browse the information to examine areas of interest, to enlarge and sharpen the display resolution of one segment of a more general field of view, change the dimensions displayed (category popularity versus cohesion versus growth trend) and the like. Populations of interactions can be zoomed in on allowing the pinpointing of individual interactions by placement, and the color of similar visual attributes. Further zooming in could display segments of the interaction with diverse attributes of interest. The visualization tool can draw the analyst attention based on a set of pre-defined rules regarding specific subject matter.



Shinichi discloses,
wherein the processing resource generates a number of categories of the unresolved end user technical issues;(¶7: “...An unsolved data storage section that stores question data that does not have answer data stored therein... A question evaluation unit is characterized by including a question evaluation unit that groups question data having the same content in the unsolved data storage unit and counts the number of times this question data is input....”;¶9: “...a question evaluation unit 5 that analyzes the contents of a question, an unsolved data storage unit 22 that accumulates unsolved data...”;¶10: “...The unresolved data storage unit 22 stores questions whose answers are not stored in the database unit 21... when there are questions with the same contents in the unsolved data storage unit 22, they are grouped and the number of times of inputting this question from the input device 1 is counted...”; ¶12: “...If there are questions of the same content, they are grouped and the number is counted (step S208)...”;¶14: “...the number is counted, and when the counted number becomes larger than a preset value, a warning display is output to the output device 4 as a specific question frequently occurs. The contents can be automatically analyzed, classified, and stored in the unresolved data storage unit 122...”) Examiner interprets the question evaluation unit of Shinichi as teaching applicant’s processing resource.
 question-and-answer system including but not limited to an input device for inputting a question, a question evaluation unit for analyzing, classifying and counting inputted question data having the same content grouped in the unsolved data storage unit. Freedman teaches a method for capturing, storing  and analyzing content derived from various customer interactions utilizing an integrative analysis process via a content analysis system. Freedman additionally discloses a rules based analysis engine for the analysis of interaction data and content data items based upon different content data items, as well as applying analytical modeling techniques to customer interaction information and categorization to identify correlations, hidden patterns, trends and the like via reports and a data visualization tool (¶43, ¶60). Freedman and Shinichi are directed to the same field of endeavor since they are related to providing customer support in a computing environment. A person of ordinary skill in the art would have been motivated to combine the known a question answering system including a question evaluation unit as taught by Shinichi to the rules based content analysis system of Freedman to achieve the claimed invention (generate a number of categories of the unresolved end user technical issues) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such analysis features into similar systems, hence resulting in an improved system for the automatic analysis, 
determine a quantity of information gaps within each category (¶7: “...if the same question data exists in the unresolved data storage section, It is characterized by having a grouped questions evaluation unit for counting the number of inputs of this question data...”;¶9: “...a question evaluation unit 5 that analyzes the contents of a question, an unsolved data storage unit 22 that accumulates unsolved data...”;¶10: “...the number of times of inputting this question from the input device 1 is counted...”; ¶12: “...If there are questions of the same content, they are grouped and the number is counted (step S208)...”;¶14: “...the number is counted, and when the counted number becomes larger than a preset value, a warning display is output to the output device 4 as a specific question frequently occurs. The contents can be automatically analyzed, classified, and stored in the unresolved data storage unit 122...”)
Shinichi relates to an automatic question-and-answer system including but not limited to an input device for inputting a question, a question evaluation unit for analyzing and counting inputted question data having the same content 
Freedman further discloses,
compares a first number information gaps within a first category against a second number of information gaps within a second category to determine which of the first or second categories has a higher number of information gaps; (¶46: “...FIG. 3... Interactions performed via the products are captured and stored on a software-based or hardware-based and/or firmware ICS component 10. Each interaction type, whether digital or analog, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70 is performed through a suitable application and through a distinct type of media associated with its respective meta-data 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46. .. previously stored, absorbed content analysis results are being used as input information to an ongoing content analysis process... various types of interactions may be re-assessed in light of previous interactions and interactions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective content classification module 110 utilizes a data analysis procedure for classifying disparate date elements into coherent classes referred to as categories. The performing of the procedure in association with a set of user-defined categories with the categorization logic matches each interaction against the existing categories in order to find the most suitable category for the interaction...”; ¶81: “...reports are generated using a specifically designed and developed web based software product referred to as the Reporter. The scalabilities, multi-site and multi-database characteristics of the product substantially contribute to the straightforward manner and ease of adding content analysis based reports. Content analysis reports include statistics, direct comparison results, follow-ups and the like. All the reports are addressing appearances of certain content commonly used in regard to other interaction/transactional information...”; ¶86: “...Data Visualization presents the information and knowledge created in the entire analysis process in a visual form, which is adjustable and controllable by the user. Visualization provides an intuitive and flexible display of various dimensions of the information. Beginning at a high-level view, the user could browse the information to examine areas of interest, to enlarge and sharpen the display resolution of one segment of a more general field of view, change the dimensions displayed (category popularity versus cohesion versus growth trend) and the like. Populations of interactions can be zoomed in on allowing the pinpointing of individual interactions by placement, and the color of could display segments of the interaction with diverse attributes of interest. The visualization tool can draw the analyst attention based on a set of pre-defined rules regarding specific subject matter...”)
generates, from the number of information gaps within each category, a topic map, wherein an area of the topic map assigned to each category relates directly to a number of information gaps within the category; (¶19: “..an interaction monitoring module for monitoring content of interactions; an subject-related managing module for detecting and processing subject-related data... comprising content analyzing tools for analyzing the interactions content...”;¶67: “...the procedure could cluster interactions into new categories where they do not fit well in any of the existing ones. The procedure could further provide descriptive information derived from the members of a category. A suitable database containing the categories and the appropriate associations can be created and used by the rule engine 112...”;¶70: “...conversation topics...”; ¶71:”... propagated data that is data analyzed in bulk to create knowledge relating to the entire customer base, or extensive sub-groups of the same. The number of interactions matched to pre-defined categories and the new categories identified expose a large number of propensities...”; ¶86: “...Data visualization... Populations of interactions can be zoomed in on allowing the pinpointing of individual interactions by placement, and the color of similar visual attributes. Further zooming in could display segments of the interaction with diverse attributes of interest. The visualization tool can draw the analyst attention based on a set of pre-defined rules regarding specific subject matter...”;¶88: “...Customer interaction analytics: Using the entire customer interaction database created as describe above, various data mining and analytical modeling techniques can be applied, enabling a deep research of the information, finding correlations, hidden patterns, trend and the like...”)
causes the display engine to display a visual representation comprising the topic map, a number of tabs, each tab comprising a particular category of end user interactions, (Fig 7, ¶82: “...Reporter device 410. The core of the Reporter device is the business layer 416. The business layer 416 is built from multiple data entities. Each data entity includes the business logic for a set of report templates. Sets of such entities are the Content Analysis data entities 420, the Learning Data entities 422 and the QA Data entities 424. Using the report administrator a user can easily prepare new report templates, such as Multi-Site Content Analysis reports 426 that are based on the data entity capabilities, Multi Site Learning reports 428, Multi Site QA reports 430 and other reports 432 predetermined or later prepared by the user of the system...The data entity is responsible for preparing the requested search of information generating automatic SQL statements ... data entity is also responsible for passing lists of parameters...”; ¶86: “...Visualization provides an intuitive and flexible display of various dimensions of the information. Beginning at a high-level view, the user could browse the information to examine areas of interest, to The visualization tool can draw the analyst attention based on a set of pre-defined rules regarding specific subject matter...”)
a results section displaying a number of results relating to the end user interactions based on trends of quantities of end user interactions.(¶15: “..The rule based analysis engine component may be conditionally activated based on a predetermined rule or event. The apparatus can further comprise an intermediate storage area having an intermediate format wherein the results of the analysis made by the rule based analysis engine are stored on and used by or exported to the applications...”;¶41: “..results of the analysis performed by the rule engine are made available to various applications 362 for the purpose of alerting the management or supervisors as to the results of the analysis...”;¶81: “...Content analysis reports include statistics, direct comparison results, follow-ups and the like....”;¶82: “...FIG. 7, is a schematic block diagram of the content analysis components of the exemplary Reporter device 410... The core of the Reporter device is the business layer 416. The business layer 416 is built from multiple data entities. Each data entity includes the business logic for a set of report The report result information is passed back to the business layer 416 then to the web server and the web application 412 and is viewed on the ActiveX Crystal Report client 414 (the user's workstation). The Reporter Web Application 412 is the Web GUI layer residing on the web server...”; ¶86: “... Data Visualization presents the information and knowledge created in the entire analysis process in a visual form, which is adjustable and controllable by the user. Visualization provides an intuitive and flexible display of various dimensions of the information... category popularity versus cohesion versus growth trend...”)

With respect to Claim 14,
Freedman and Shinichi disclose all of the above limitations, Shinichi further discloses,
wherein an analyzing engine includes instructions executable to generate a number of categories of the determined count of technical issues that are determined not to be solved by an end user (¶7: “...An unsolved data storage section that stores question data that does not have answer data stored therein... . A question evaluation unit is characterized by including a question evaluation unit that groups question data having the same content in the unsolved data storage unit and counts the number of times this question data is input....”;¶9: “...a question evaluation unit 5 that analyzes the contents of a question, an unsolved data storage unit 22 that accumulates unsolved data...”;¶10: “...The unresolved data storage unit 22 when there are questions with the same contents in the unsolved data storage unit 22, they are grouped and the number of times of inputting this question from the input device 1 is counted...”; ¶12: “...If there are questions of the same content, they are grouped and the number is counted (step S208)...”;¶14: “...the number is counted, and when the counted number becomes larger than a preset value, a warning display is output to the output device 4 as a specific question frequently occurs. The contents can be automatically analyzed, classified, and stored in the unresolved data storage unit 122...”)
Shinichi relates to an automatic question-and-answer system including but not limited to an input device for inputting a question, a question evaluation unit for analyzing, classifying and counting inputted question data having the same content grouped in the unsolved data storage unit. Freedman teaches a method for capturing, storing  and analyzing content derived from various customer interactions utilizing an integrative analysis process via a content analysis system. Freedman additionally discloses a rules based analysis engine for the analysis of interaction data and content data items based upon different content data items, as well as applying analytical modeling techniques to customer interaction information and categorization to identify correlations, hidden patterns, trends and the like via reports and a data visualization tool (¶43, ¶60). Freedman and Shinichi are directed to the same field of endeavor since they are related to providing customer support in a computing generate a number of categories of the unresolved end user technical issues) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such analysis features into similar systems, hence resulting in an improved system for the automatic analysis, counting and classifying of unresolved question data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer content analysis system of Freeman with the automatic question answering system as taught by Shinichi since it allows for counting and classifying/grouping frequently occurring questions without answers (¶12, ¶14, ¶15, claim 1).

With respect to Claim 15,
Freedman and Shinichi disclose all of the above limitations, Shinichi further discloses,
instructions executable to analyze the number of categories to determine a category with a greatest number of information gaps from the number of information gaps.(¶9: “…extracting a keyword from the question data, and searching the unresolved data storage unit for this keyword. When the question evaluation section has the same contents of question data in the unresolved data storage section It is characterized by having a grouped questions evaluation unit for counting the number of inputs of this question data…”;¶10: “...The unresolved data storage unit 22 stores questions whose answers are not stored in the database unit 21... when there are questions with the same contents in the unsolved data storage unit 22, they are grouped and the number of times of inputting this question from the input device 1 is counted...”; ¶12: “...If there are questions of the same content, they are grouped and the number is counted (step S208)...”;¶14: “…counts the number, and when the count number becomes larger than the preset value, it outputs a warning display to the output device 4 as a specific question frequently occurs, so that the question of unresolved data. The content can be automatically analyzed and classified and stored…”) Examiner interprets questions of the same content, that are grouped and counted of Shinichi as teaching applicant’s categories.

Claims 2, 4, 5, 8, 9, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, Shinichi, in further view of Gaedcke et al., US2014/0119531A1.
With respect to Claim 2,
Freedman and Shinichi disclose all of the above limitations, the combination of Freedman and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein tracking end user interactions with the information technology support system includes tracking end user interactions that include: searching a number of information technology (IT) articles; (Abstract: “…manages and tracks a high-volume of customer interactions…”;¶67: “…view knowledge-based articles…”;¶132: “…Any new interaction (conversation) with a customer (search subject) is added to the database and linked with that customer's identification 2702. Post details for the interaction are added to the customer's identification 2703…”; ¶135-¶137; ¶135: “…includes a shortened url link (with embedded transaction identifier) pointing back to the response portal webpage where the customer can see more details about the answer, view knowledge-based articles, see related posts and responses, and get answers to basic questions about the solution provided and other information or the customer service representative ("CSR") that provided the information.)
creating a number of ratings for the number of service request tickets; and voting on existing IT articles (¶136: “…The system accepts consumer feedback entered via the response portal and uses such feedback as a mechanism to automatically alter the value and relevancy weight of specific knowledge-based articles. If several consumers indicate that a specific article or document is helpful in resolving a certain issue, then that article is ranked as such and will be more likely to be presented to agents, experts or individuals reviewing a customer request, and thereby is more likely to be attached at the top of subsequent responses for similar problems…”;¶137: “…the present system provides a limited list of "prompted hash-tags" that allows consumers to give similar feedback using a social media system such as Twitter. The hashtag list may be published on a social media site such as on a Twitter profile page for the company and may be included at the end of support tweets. The present systems then culls all posts or status updates (also known as tweets) with the same included hashtags and uses the consumer's author-handle as part of the identification unification function to correlate the feedback to specific support tickets,…”)
Freedman further discloses,
creating a number of service request tickets;  (¶35: “...a call center has the ability to handle a considerable volume of calls at the same time, to screen calls and forward them to someone qualified to handle them, and to log calls...”; ¶38: “.. The interactions captured can be associated there with each other and with other information already present in the organization, such as the organization knowledge base. The interactions may also be associated with data received about the capturing of the interaction such as Computer Telephony Integration (CTI) information or various other data pertaining to the manner of recording and logging of the interaction. One non-limiting example is the information provided as to the length of a call a chat session, the source of the call or the chat session (telephone number or IP address or e-mail identifier) to be associated with what was said (through voice or otherwise) by an agent or a customer.”;¶45; ¶53;¶64) service request tickets.
Gaedcke teaches a customer relationship management system including a knowledge based repository of documents which provides consumers with knowledge base articles for solutions to an issue they may have. Gaedcke further allows consumers to give feedback regarding the support received and knowledge-based articles. Freedman, Shinichi and Gaedcke are directed to the same field of endeavor since they are related to providing customer support in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer content analysis system of Freeman with the automatic question answering system as taught by Shinichi and the knowledge-based repository as taught by Gaedcke since it allows for the user to search knowledge bases for related issues; assessing, tracking and capturing customer feedback such as quality assessment (rating) on the support received (¶135-¶137, claim 8).

With respect to Claim 4,
Freedman and Shinichi disclose all of the above limitations, the combination of Freedman and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein identifying the number of information gaps includes identifying a number of IT articles that are not included within the information technology support system(¶135: “…Each time the present system sends a response to a customer, it includes a shortened url link (with embedded transaction identifier) pointing back to the response portal webpage where the customer can see more details about the answer, view knowledge-based articles, see related posts and responses, and get answers to basic questions about the solution provided… the term knowledge-based articles includes all forms of peer-to-peer and organizational knowledge produced or aggregated and relating to the topics or issues. Discussion items (parts of the conversation) that occurred via non-public channels (meaning private) are hidden on the response portal webpage until the person viewing the page authenticates their identity via credentials from the originating site or service. This preserves privacy while allowing the public content to be reused by others to resolve similar issues...”)
Gaedcke teaches a customer relationship management system including a knowledge based repository of documents which provides consumers with knowledge base articles for solutions to an issue they may have. Gaedcke further allows consumers to give feedback regarding the support received and knowledge-based articles. Freedman, Shinichi and Gaedcke are directed to the same field of endeavor since they are related to providing customer support in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer content analysis system of Freeman with the automatic question answering system as taught by Shinichi and the knowledge-
With respect to Claim 5,
Freedman, Shinichi and Gaedcke disclose all of the above limitations, Gaedcke further discloses,
wherein identifying the number of IT articles that are not included within the information technology support system includes prioritizing the number of IT articles that are not included within the information technology support system (¶136: “…The system accepts consumer feedback entered via the response portal and uses such feedback as a mechanism to automatically alter the value and relevancy weight of specific knowledge-based articles. If several consumers indicate that a specific article or document is helpful in resolving a certain issue, then that article is ranked as such and will be more likely to be presented to agents, experts or individuals reviewing a customer request, and thereby is more likely to be attached at the top of subsequent responses for similar problems. …”)
Gaedcke teaches a customer relationship management system including a knowledge based repository of documents which provides consumers with knowledge base articles for solutions to an issue they may have. Gaedcke further allows consumers to give feedback regarding the support received and knowledge-based articles. Freedman, Shinichi and Gaedcke are directed to the same field of endeavor since they are related to providing customer support in a computing environment. Therefore, it would have been obvious to one of 

With respect to Claim 8,
Freedman and Shinichi disclose all of the above limitations, the combination of Freedman and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein the information technology support system is a self-help information technology (IT) database that includes a plurality of IT articles relating to the determined count of technical issues (¶67: “…view knowledge-based articles…”;¶74: “…The social customer care system 205 uploads and downloads information to and from related support forums and applications 230 such as customer support forums 235, databases containing knowledge-based articles and information 240 and support notes 245 as well as from CRM applications…”)
Gaedcke teaches a customer relationship management system including a knowledge based repository of documents which provides consumers with knowledge base articles for solutions to an issue they may have. Gaedcke further allows consumers to give feedback regarding the support received and knowledge-based articles. Freedman, Shinichi and Gaedcke are directed to the 

With respect to Claims 9 and 16,
Freedman and Shinichi disclose all of the above limitations, the combination of Freedman and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein the end user interactions include end user feedback relating to a plurality of IT articles within the information technology support system. (¶136: “…The system also captures customer feedback such as a quality assessment on the support received. It tracks this and other information collected across multiple social conduits/channels. This allows the system to automatically promote one solution over others as a "best-fit" for subsequent searches…”;¶137: “…the present system provides a limited list of "prompted hash-tags" that allows consumers to give similar feedback using a social media system such as Twitter. The hashtag list may be published on a social media site such as on a Twitter profile page for the company and may be included at the end of support tweets. The present culls all posts or status updates (also known as tweets) with the same included hashtags and uses the consumer's author-handle as part of the identification unification function to correlate the feedback to specific support tickets…”)
wherein the end user interactions include end user ratings relating to a plurality of articles within the information technology support system. (¶136: “…The system accepts consumer feedback entered via the response portal and uses such feedback as a mechanism to automatically alter the value and relevancy weight of specific knowledge-based articles. If several consumers indicate that a specific article or document is helpful in resolving a certain issue, then that article is ranked as such and will be more likely to be presented to agents, experts or individuals reviewing a customer request, and thereby is more likely to be attached at the top of subsequent responses for similar problems…”;¶137: “…To continue to gather meaningful stats for continuous improvement, the present system provides a limited list of "prompted hash-tags" that allows consumers to give similar feedback …The present systems then culls all posts or status updates (also known as tweets) with the same included hashtags and uses the consumer's author-handle as part of the identification unification function to correlate the feedback to specific support tickets, as well as track total performance metrics…”)
Gaedcke teaches a customer relationship management system including a knowledge based repository of documents which provides consumers with 

With respect to Claims 18 and 20,
Freedman and Shinichi disclose all of the above limitations, the combination of Freedman and Shinichi does not distinctly describe the following limitations, but Gaedcke however as shown discloses,
wherein the end user interactions include searches of information technology articles related to the information technology support system(Abstract: “…manages and tracks a high-volume of customer interactions…”; ¶67: “…view knowledge-based articles…”; ¶132: “…Any new interaction (conversation) with a customer (search subject) is added to the database and linked with that customer's identification 2702. Post the customer can see more details about the answer, view knowledge-based articles, see related posts and responses, and get answers to basic questions about the solution provided and other information or the customer service representative ("CSR") that provided the information.)
Gaedcke teaches a customer relationship management system including a knowledge based repository of documents which provides consumers with knowledge base articles for solutions to an issue they may have. Gaedcke further allows consumers to give feedback regarding the support received and knowledge-based articles. Freedman, Shinichi and Gaedcke are directed to the same field of endeavor since they are related to providing customer support in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer content analysis system of Freeman with the automatic question answering system as taught by Shinichi and the knowledge-based repository as taught by Gaedcke since it allows for the user to search knowledge bases for related issues; assessing, tracking and capturing customer feedback such as quality assessment (rating) on the support received (¶135-¶137, claim 8).




Conclusion
References cited but not used:
Erhart et al., US Patent Application Publication No US 2014/0376707 A1, System, Method, and Computer Program Product for Contact Center Management” relating to customer contact management that includes a balanced service process for accurately measuring and maximizing first call or contact resolution (FCR) and customer satisfaction (CSAT).
Milstein et al., US Patent Application Publication No US 2015/0356568 A1 “Method and Apparatus for Performing Remote Operations in an Issue Tracking Environment”, relating to performing remote operations in an issue tracking environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629